1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2004/0164711) in view of  Lai (US 2006/0082935). 
           As to claims 1 and 11, Hayashi discloses in figures 1- 15, an apparatus for charging a battery of an electronic device [as shown in figure 1, charging circuit (1); ¶0039],
 the apparatus comprising: 
        a switch [switching (8); ¶0039] connected to a power output [connected to output terminals (14) and (15); ¶0039]   a current measuring circuit [current measuring circuit (3)]  that measures a current draw on the power output by the electronic device [see ¶0039]; and
     a processor  [controller (7) ; ¶0039] connected to the switch and the current measuring circuit, the processor receives a charging signal from a power source and the current draw from the current measuring circuit [noted that the controller receives signals from charging current and input voltages; ¶0041-0042].
            Hayashi does not disclose explicitly, wherein the processor selectively opens and closes the switch based on the current draw. 
         Lai discloses in figure 4,  wherein the processor [controller (23)] selectively opens and closes the switch based on the current draw [see Abstract]. 
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use controller in Hayashi’s apparatus as  taught by Lai in order to effectively control the charging process.
        As to claim 4, Hayashi discloses in figure 10, wherein the apparatus includes: an interface connected to the power output: and a cable connected to the interface and  through which the charging signal is provided to the electronic device for charging the battery [see ¶002, and cable (205)].
       As to claim 5, Hayashi discloses in figure 10, wherein the cable is detachably connectable to the electronic device [¶002; ¶0076].
Claims 6-9, 12 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2004/0164711) in view of  Lai (US 2006/0082935), and in view of Doljack (US 9,805,890). 
        As to claim 6, Doljack discloses in figure 1, circuit is further configured to: monitor a characteristic with respect to the cable; and selectively control the switch based on the monitored characteristic as compared to the predefined criteria [see Col. 11, lines 21-44; the switching is based on the characteristic (connection status) of the cable].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to  monitor the cable connections of  Hayashi as taught by Doljack in order to minimizing energy consumption of electrical appliances and devices when not in active use. 
      As to claim 7, Doljack discloses in figure 1, wherein the characteristic comprises a current drawn by the electronic device through the cable [the cable (110) provides power to the electronic device].
         As to claim 8, Doljack discloses in figure 1, wherein the cable is configured to be detachably connectable to a smart phone [see Col. 2, lines 14-19; cellular phone & smart phones].
        As to claim 9, Doljack discloses in figure 1, wherein the cable is configured to be detachably connectable to a tablet computer [see Col. 2, lines 14-19; tablet computers].
        As to claim 12, Doljack discloses in figure 1, wherein the circuit is further configured to (1) compare the monitored electrical characteristic with a value, and (2) selectively control the charging signal based on the comparison.
         As to claim 17, Doljack discloses in figure 1, wherein the circuit is further configured to read a current drawn by the electronic device, wherein the drawn current serves as the monitored electronic characteristic.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi  in view of  Lai, in view of  Lovelace et al. (US 2014/0370344), hereinafter Lovelace. 
As to claim 10, Hayashi discloses all of claim limitations except, wherein the circuit is part of a product display assembly for presenting the electronic device to customers.
       Lovelace discloses in figure 1, wherein the circuit is part of a product display assembly for presenting the electronic device to customers [see ¶0093].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the charging circuit of Hayashi  with the product display apparatus as taught by Lovelace in order to extend electronic device battery during sell or advertisement. 
Claim 13-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Hayashi  in view of  Lai, in view Doljako, in view of  Kuno  (US 5,736,834)
         As to claim 13, Hayashi discloses all of the claim limitations except, wherein the circuit is further configured to reduce the charging signal in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value.
       Kuno discloses in figure 2,  wherein the circuit is further configured to reduce the charging signal in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value [see  figure 2, first charging current is less than the second charging current; Col. 4, lines 1-30].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust charging currents based on charging characteristics as taught by Kuno in Hayashi apparatus in order to safely extend battery life without excessively charging it. 
     As to claim 14, Hayashi Kano in combination with Lai and Lovelace discloses, wherein the circuit is further configured to increase the charging signal based on a defined time after the charging signal was reduced.
As to claim 15, Doijack discloses all of the claim limitations except, wherein the circuit comprises a switch, wherein the circuit is further configured to (1) open the switch in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value to thereby stop the charging signal, and (2) close the switch based on the defined time after the charging signal was stopped to thereby re-start the charging signal.
Kuno discloses in figure 1, wherein the circuit comprises a switch, wherein the circuit is further configured to (1) open the switch in response to the comparison resulting in a determination that the monitored electrical characteristic is less than the value to thereby stop the charging signal, and (2) close the switch based on the defined time after the charging signal was stopped to thereby re-start the charging signal [see Col. 4, lines 1-10; see Steps (104) and Steps (108)]] .
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the charging process of Hayashi  based on battery characteristics such as charging current as taught by Kuno in order to avoid battery damage due to overcharging. 
      As to claim 16, Doijack in combination with Kuno discloses, wherein the circuit is further configured to (1) estimate a state for the battery based on the monitored electronic characteristic, and (2) selectively control the charging signal based on the estimated battery state.
Claims 18-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, Lai, and  in view of  Suzuki et al. (US 2014/0361740), hereinafter Suzuki.
           Regarding Claim 18, Hayashi discloses all of the claim limitations as claim 1 above, (see rejection above, 35 USC § 102 paragraph 5), except receive a signal from the electronic device; selectively control the charging signal based on the received signal; and repeat the provide, receive, and selectively control operations over time while the charger is connected to the electronic device to actively manage how the battery is charged in response to changes in the received signal
      Suzuki discloses  in figure 15,  receive a signal from the electronic device; selectively control the charging signal based on the received signal; and repeat the provide, receive, and selectively control operations over time while the charger is connected to the electronic device to actively manage how the battery is charged in response to changes in the received signal [see ¶0098, the electronic device sends instruction signals  and charging information to the charger, the instructions comprises charging start and stop commands].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging command/instruction from the electronic device to begin charging in Hayashi’s apparatus as taught by Suzuki in order to optimize the charging process.
      As to claim 19, Suzuki discloses in figure 1, received signal comprises a charge command signal [see ¶0021].
    As to claim 20, Suzuki discloses in figure 1, wherein the received signal comprises data that represents a characteristic of the battery [¶0021].
Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859